DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed 11/20/2020, in which claims 1-9 are pending and ready for examination. 

Priority 

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 03/03/2021 and 12/08/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “TBL2” has been used to designate both a table of Figure 10 and a table of figure 18.  The tables shown in each figure appear to display different information, therefore it is unclear to which figure the specification refer to when TBL2 is used in the instant specification. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:

Regarding claim 9, the claim recites “A program for causing a computer to execute:…” 
The claim directly claims a program, which is “software per se.”
                Please see MPEP 2106.03 I., which includes non-limiting examples of claims that are not directed to any of the statutory categories, such as “signal per se” and “software per se.”



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 5, the claim recites the limitation “further comprising: a second switching step of switching the second program to the first program regardless of execution by the charged customer.”
There appears to be no support for this limitation in the instant specification. Paragraph 120 of 
the instant application’s U.S. pre-grant publication appears to be the closest support for such a limitation. However, said paragraph seems to relate to a customer that does not accept an agreement to be charged for a program, and thus it seems that regardless of the customer desiring to execute a second program, the system will not do so and stay/execute a first/basic program. This paragraph is different from claim 5 because a customer is presumably not charged because they do not agree to the charge, whereas claim 5 refers to a charged customer, and the paragraph does not mention any “execution.” 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, the claim recites the limitation “further comprising: a second switching step of switching the second program to the first program regardless of execution by the charged customer.” It’s not clear what the “execution” refers to in the instant limitation, as in what is being “executed,” and if it the “second” program, then it is not clear how the second program would execute when it is being switched. For the purpose of examination, the limitation is being interpreted as not activating a second program. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a storage unit that stores…” and “a switching unit that switches…” in claim 8. Paragraph 128 of the instant application’s US pre-gran publication provides the structure for the storage unit and paragraph 126 using a computer and cpu is seen to provide the structure to the switching unit.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. JP6033391B1 to Fujii et al., (hereinafter Fujii. English translation of JP6033391B1 is included and cited in this office action), in view of Japanese Patent Publication No. JP2008243073A to Fukuchi et al., (hereinafter Fukuchi. English translation of JP2008243073A is included and cited in this office action)


Regarding claim 1, Fuji teaches a plant operation method comprising: 
a replacement step of replacing a first component provided in a plant with a second component able to operate the plant with a higher performance than the first component (A first component (e.g. a blade) is replaced by a second component (e.g. another blade) by upgrade, wherein the second component has a higher performance than the first, for example by having better thermal characteristics, see Pg. 2 L43-47, Pg. 4 L36-39, Fujii); 
an introduction step of introducing a second program for causing the plant to be operated with a second performance higher than a first performance (A program is introduced that is associated with a second component that provides greater performance than a first program associated with a first component, see Pg. 3 L8-10 and L40-43, Pg. 29-33, Fujii); 
and 
a first switching step of switching between the first program and the second program (A second program is selected (i.e., switched to, and meaning there’s a switching change unit) from a first program to obtain efficient operation of an upgrade component, see Pg. 3 L8-10 and L40-43, Pg. 29-33, Fujii).

Fuji does not explicitly teach a first program for causing a plant to be operated using a second component with a first performance equivalent to or higher than a specific performance (in other words, the difference between the instant claims and the prior art, is that Fujii does not explicitly teach selecting among two programs related to specified component wherein the programs result in different performance depending on the program used for a system using the component.)
However, Fukuchi from the same or similar field of plant based operations, teaches a first program for causing a plant to be operated using a second component with a first performance equivalent to or higher than a specified performance (A plant using a component can use different function programs that will result in a standard accuracy or greater accuracy/precision depending on the function program used, see Pg. 2 and Pg. 1 2nd Paragraph, Fukuchi).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the upgrade and performance as described by Fujii and incorporating accuracy variable function programs, as taught by Fukuchi.  
One of ordinary skill in the art would have been motivated to do this modification in order to better provide flexibility of adapting the performance of a manufacturing system as needed by, for example manufacturing design, and to provide pricing flexibility to customers that may or may not need a certain level of accuracy (see Pg. 1, Fukuchi). 



Regarding claim 2, the combination of Fujii and Fukuchi teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Fukuchi further teaches a calculation step of calculating a charge amount on the basis of switching between a first program and a second program (An amount to be charged is calculated based on a user deciding to use a second more accurate program than another, see Pg. 3 to pg. 4, Pg. 1, Fukuchi).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the upgrade and performance as described by Fujii and incorporating a charge calculation, as taught by Fukuchi.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide pricing flexibility to customers that may or may not need a certain level of accuracy (see Pg. 1, Fukuchi). 

Regarding claim 3, the combination of Fujii and Fukuchi teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Fukuchi further teaches an identification step of identifying an execution time for which a second program is executed, wherein in a calculation step, the charge amount is calculated according to the execution time (A charge for using a program is calculated based on a recorded time of usage for the program, see Pg. 3-4, Fukuchi).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the upgrade and performance as described by Fujii and incorporating a charge calculation based on time, as taught by Fukuchi.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide pricing flexibility to customers that may or may not need a certain level of accuracy by charging for the exact amount of time for which a product is used (see Pg. 1, Pg. 3-4, Fukuchi). 


Regarding claim 4, the combination of Fujii and Fukuchi teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Fukuchi further teaches wherein a first switching step is executed by a charged customer, and in a calculation step, a charge amount is calculated on the basis of switching between a first program and a second program in the first switching step executed by the customer (A user side (customer) selectively executes a change to use a function program, and a charge is made based on the change of function programs of function program used, see Pg. 3-4, Pg. 1, Fukuchi).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the upgrade and performance as described by Fujii and incorporating a customer change execution, as taught by Fukuchi.  
One of ordinary skill in the art would have been motivated to do this modification in order to better provide flexibility of adapting the performance of a manufacturing system as needed by a customer’s desired manufacturing design, and to provide pricing flexibility to customers that may or may not need a certain level of accuracy (see Pg. 1, Fukuchi).. 


Regarding claim 6, the combination of Fujii and Fukuchi teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Fujji further teaches wherein a first switching step is executed by a charging administrator (A charging side is supplier side (ie charging administrator) that supplies the function program, and therefore can be said to execute a switch of use to a function program by permitting use of the program on the basis of payment to charged, see Pg. 4, Pg. 3-4, Pg. 1, Fukuchi), and in the calculation step, the charge amount is calculated on the basis of switching between the first program and a second program in the first switching step executed by the administrator (A charge is made based on the permitting usage and thus switch change of function programs used on the part of a supplier (i.e charging administrator), see Pg. 3-4, Pg. 1, Fukuchi).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the upgrade and performance as described by Fujii and incorporating an administrator change execution, as taught by Fukuchi.  
One of ordinary skill in the art would have been motivated to do this modification in order to better administer access to a program by charging for said program and to provide flexibility to a customer of adapting the performance of a manufacturing system as needed by the customer’s based on financial flexibility (see Pg.4, 1, Fukuchi). 
 

Regarding claim 7, the combination of Fujii and Fukuchi teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Fujii further teaches wherein a second component is a component that withstands a higher temperature than a first component, in a first switching step, switching to a second program is performed, and the second program causes a plant to be operated such that a temperature of the second component is a high temperature that the second component withstands (Component upgraded can be a component such as a blade with better thermal characteristics, and the associated program provides higher temperature operation, see Pg. 8 last para, Pg. 5 Fig. 5, Pg. 2 L43-47, Pg. 3 L8-10 and L40-43, Pg. 29-33,, Pg. 1, Fujii).

Claim 8 is rejected on the same grounds as claim 1, with pg. 6 Fujii teaching storage.
Claim 9 is rejected on the same grounds as claim 1.



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii, in view of Fukuchi, and in further view of US Patent Publication No. 2021/0065147 to Ene et al., (hereinafter Ene)

Regarding claim 5, the combination of Fujii and Fukuchi teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Fujii does not explicitly teach a second switching step of switching a second program to a first program regardless of execution by a charged customer.
In view of the 112(a) and 112(b) rejections above and paragraph 120 of the instant application U.S. pre-grant publication, the instant limitation is seen to relate to how to limit or deny execution of a second program when a customer wished to execute it, but does not agree to being charged. In such a case the second program is not executed and the software stays or reverts to a basic configuration. 
Ene, from the same or similar field of fee based programs, teaches a second switching step of switching a second program to a first program regardless of execution by a charged customer (A basic program (i.e. first program) with licensing fee for a feature (i.e. second prgram), needs a user to accept a charge agreement for the feature to be activated and executable. Additionally, Ene teaches a license that expires, which has the implication of a user that has previously been charged for a feature needing to accept agreement to be charged again before the feature is able to execute. In this circumstance, when a user does not agree, the program disregards the feature program and the program would be switched to it’s basic form without the feature, see P33, P52, P57, P30-31, 13, 18, Ene).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the upgrade and performance as described by Fujii and incorporating disregarding an add-on feature, as taught by Ene.  
One of ordinary skill in the art would have been motivated to do this modification in order to better fulfill a business design choice of only permitting the use of a service based on a fee being paid even when the service is desired to be used (P33, P52, P57, P30-31, 13, 18, Ene). 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117